J-A15029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

US BANK NA AS TRUSTEE                             IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

JOHN JAQUEZ

                            Appellant                 No. 2572 EDA 2014


                      Appeal from the Order July 24, 2014
              In the Court of Common Pleas of Philadelphia County
                       Civil Division at No(s): 120600614


BEFORE: BOWES, J., MUNDY, J., and FITZGERALD, J.*

MEMORANDUM BY MUNDY, J.:                           FILED OCTOBER 08, 2015

        Appellant, John Jaquez, appeals from the July 24, 2014 order from the

Court of Common Pleas of Philadelphia County, denying his “Petition to

Strike Default Judgment and Set Aside Sheriff Sale” in a mortgage

foreclosure case brought by Appellee, U.S. Bank National Association, as

Trustee for Certificate Holders of Bear Stearns Asset Backed Securities, LLC,

Asset Backed Certificates, Series 2007-AC1 (U.S. Bank).         After careful

consideration, we affirm.

        The trial court summarized the procedural history of this case as

follows.

              This matter was initiated by [U.S. Bank] on June 6,
              2012, when it filed a foreclosure complaint
____________________________________________
*
    Former Justice specially assigned to the Superior Court.
J-A15029-15


          (“Complaint”) against Appellant for defaulting on his
          mortgage payments (“Subject Mortgage”) securing
          the purchase of property located at 4326 Malta
          Street, Philadelphia, PA 19124 (“Subject Property”).
          Appellant failed to file an Answer to the Complaint,
          prompting [U.S. Bank] to enter a default judgment
          against him on December 19, 2012, in the amount of
          $122,520.20.

                 On June 30, 2014, more than two years after
          [U.S. Bank] filed its Complaint,2 Appellant submitted
          his Petition to Strike.      Appellant alleges in this
          Petition, inter alia, that [U.S. Bank’s] Complaint did
          not accurately plead all valid mortgage assignments,
          as required by Pa. R.C.P. 1147(a)(1), and that
          purported fraud by Chase Bank, the alleged servicer
          of multiple mortgages on the Subject Property,
          including the Subject Mortgage, created fatal defects
          on the face of the record that should invalidate the
          Sheriff’s Sale that took place on April 2, 2013.
          Specifically, regarding the fraud claim, Appellant
          states that Chase Bank told him that foreclosure
          proceedings would not be initiated pursuant to the
          Subject Mortgage, as long as he made payments on
          a separate mortgage that encumbered the Subject
          Property.     In response to the aforementioned
          arguments, [the trial court] denied Appellant’s
          Petition to Strike via an order docketed on July 24,
          2014.

                 Appellant then appealed this decision to the
          Superior Court of Pennsylvania on August 25, 2014,3
          whereupon this Court ordered Appellant to file a
          detailed    and    itemized  Statement     of   Errors
          (hereinafter “Statement”), pursuant to Pa. R.A.P.
          1925(b)[, which he timely complied with on]
          September 15, 2014….
          _______________________
          2
              Separately, after the Sheriff’s Sale, [U.S. Bank]
          commenced ejectment actions against Appellant by
          filing a complaint on October 10, 2013. Default
          Judgment was entered against Appellant in the
          ejectment proceeding on December 3, 2013.
          Appellant timely filed a Petition to Open Default

                                  -2-
J-A15029-15


            Judgment which was denied by the court on January
            8, 2013, for failure to assert a meritorious defense
            under Pa. R.C.P. 237.3; however, [an] appeal [to the
            Superior Court from that order] was ultimately
            dismissed due to Appellant’s failure to file his
            appellate brief in a timely fashion. US Bank v.
            Jaquez, 1247 EDA 2014.
            3
              Appellant’s notice of appeal from this Court’s Order
            on July 24, 2014, was due by August 23, 2014,
            thirty (30) days after entry of the order. Pa. R.A.P.
            311, 903(a). As a result of August 23, 2014, falling
            on a Saturday, the notice of appeal was not due until
            the following Monday, August 25, 2014, pursuant to
            Pa. R.C.P. 106(b).

Trial Court Opinion, 10/29/14, at 1-2 (footnotes in original).

      On appeal, Appellant raises the following issues for our review.

            [Whether,] [u]nder Pennsylvania law, Appellant is
            entitled to an appeal when:

                 a.   Appellant filed Petition to Strike Default
            Judgment[?]

                  b.    There are fatal errors and irregularities
            on the face of the record[?]

                   c.   The Trial Court abused its discretion and
            made an error of law in denying Appellant’s Petition
            to Strike Default Judgment[?]

                  d.    Court was without jurisdiction to enter
            default judgment[?]

                  e.    Prothonotary had no authority to enter
            default judgment[?]

                  f.    The Trial Court failed to properly review
            Appellant’s Petition to Strike and evaluate favorable
            evidence[?]




                                     -3-
J-A15029-15


                    g.    The     Plaintiff in underlying  action
              presented with unclean hands and is not entitled to
              equitable relief[?]

Appellant’s Brief at 5.1

       We first review the principles that inform our consideration of these

issues.

              Default judgments generally are governed by the
              Pennsylvania Rules of Civil Procedure and are
              entered by prothonotaries and without judicial
              involvement. Such judgments are not judicial orders
              and are not subject to an immediate appeal after
              their entry; rather, to obtain relief, the party against
              whom the judgment was entered may either file a
              petition to strike the default judgment or file a
              petition to open the default judgment. Once a court
              of common pleas rules on one of these petitions,
              then the aggrieved party has a right to an appeal to
              a higher court pursuant to Pennsylvania Rule of
              Appellate Procedure 311(a)(1).

EMC Mortgage, LLC v. Biddle, 114 A.3d 1057, 1061 (Pa. Super. 2015)

(citations omitted).2

____________________________________________
1
  Appellant does not appeal the implicit denial of the portion of his motion
seeking to set aside the sheriff’s sale.
2
  This Court has summarized the Rules pertaining to the entry of default
judgments as follows.

                    Pennsylvania Rule of Civil Procedure 1037(b)
              provides, in pertinent part, that “[t]he prothonotary,
              on praecipe of the plaintiff, shall enter judgment
              against the defendant for failure to file within the
              required time a pleading to a complaint which
              contains a notice to defend[.]”. Pa.R.C.P. 1037(b).
              Before a prothonotary may enter judgment in
              accordance with Pa.R.C.P. 1037(b), the plaintiff must
(Footnote Continued Next Page)

                                           -4-
J-A15029-15


             With regard to a motion to strike a default judgment,
             [a] court may only look at the facts of record at the
             time judgment was entered to decide if the record
             supports the judgment. A petition to strike does not
             involve the discretion of the court.    A petition to
             strike a judgment will not be granted unless a fatal
             defect in the judgment appears on the face of the
             record. Matters outside of the record will not be
             considered, and if the record is self-sustaining, the
             judgment will not be stricken.

             A petition to strike a judgment is a common law
             proceeding which operates as a demurrer to the
             record.    Where a fatal defect or irregularity is
             apparent from the face of the record, the
             prothonotary will be held to have lacked the
             authority to enter [a] default judgment and the
             default judgment will be considered void.

Wells Fargo Bank, N.A. v. Lupori, 8 A.3d 919, 920–921 (Pa. Super. 2010)

(internal quotation marks and citations omitted).          When considering a

motion to strike, “[t]he facts averred in the complaint are to be taken as

true; if the factual averments are disputed, the remedy is by a proceeding to

open the judgment and not by a motion to strike.” Manor Bldg. Corp. v.

Manor Complex Assocs., Ltd., 645 A.2d 843, 846 (Pa. Super. 1994)

(citations omitted).       “[A] petition to strike is not a chance to review the

merits of the allegations of a complaint. Rather, a petition to strike is aimed

at defects that affect the validity of the judgment and that entitle the


                       _______________________
(Footnote Continued)
             provide notice of the intent to seek a default
             judgment in accordance with Pa.R.C.P. 237.1[.]

Keller v. Mey, 67 A.3d 1, 4 (Pa. Super. 2013).


                                            -5-
J-A15029-15


petitioner, as a matter of law, to relief.”     Oswald v. WB Pub. Square

Assocs., LLC, 80 A.3d 790, 793-94 (Pa. Super. 2013) (citation omitted).

      Instantly, Appellant’s sub-issues “a” through “e” hinge on his claim

that “[f]atal errors and irregularities apparent on the face of the record

existed at the time the Prothonotary entered judgment.” Appellant’s Brief at

16.   Specifically, Appellant avers “[i]t is evident on the face of the record

that U.S. Bank failed to plead all assignments of the promissory note and

[Subject Mortgage], and failed to plead possession of the promissory note.”

Id.

      In pertinent part, U.S. Bank included the following averment in its

mortgage foreclosure Complaint.

            3.    On October 20, 2006 mortgagor(s) made,
            executed and delivered a mortgage upon the
            Property hereinafter described to MORTGAGE
            ELECTRONIC REGISTRATION SYSTEMS, INC., AS
            NOMINEE FOR BEAR STEARNS RESIDENTIAL
            MORTGAGE CORPORATION, which mortgage is
            recorded in the Office of the Recorder of Deeds of
            Philadelphia County on October 26, 2006 as
            Document #51559448.           The mortgage has been
            assigned to: U.S. BANK NATIONAL ASSOCIATION,
            AS TRUSTEE FOR CERTIFICATEHOLDERS OF BEAR
            STEARNS ASSET BACKED SECURITIES I LLC, ASSET
            BACKED CERTIFICATES, SERIES 2007-AC1 by
            assignment of Mortgage recorded on April 19, 2012
            as Document # 52473302. Plaintiff is the real
            party in interest pursuant to an Assignment of
            Mortgage to Plaintiff attached as Exhibit C. The
            Mortgage is a matter of public record and is
            incorporated by this reference in accordance with
            Pennsylvania Rule of Civil Procedure 1019(g); which
            Rule relieves the Plaintiff from its obligation to attach


                                      -6-
J-A15029-15


            documents to pleadings if those documents are
            matters of public record.

U.S. Bank’s Complaint in Mortgage Foreclosure, 6/6/12, at 1 ¶3 (bold

emphasis added). The record, however, reflects that no assignment to U.S.

Bank was attached to the Complaint as “Exhibit C” or otherwise.        Neither

was the underlying note attached to the Complaint. Appellant alleges, “[i]t

is clear the trial court relied upon this Paragraph #3 of the [C]omplaint but

did not confirm that the alleged assignment of mortgage was not attached to

the [C]omplaint as alleged.”    Appellant’s Brief at 17.   “Additionally, [U.S.

Bank] has failed to accurately and adequately establish its actual possession

of the promissory note.     [U.S. Bank] failed to specify about the actual

current holder of the note and the actual or implied powers of enforcement

accorded to [U.S. Bank] as a principal, trustee, or agent for holder.” Id. at

22.

      The trial court determined “Appellant’s argument is baseless, as [U.S.

Bank] pled all of the necessary pieces of information to establish, at least on

the face of the record, that it was entitled to foreclose on the Subject

Mortgage due to default on the monthly payments.”          Trial Court Opinion,

10/29/14, at 3-4. The trial court concluded the Complaint conformed to the

requirements of Pennsylvania Rule of Civil Procedure 1147 and, therefore,

no defect on the face of the record justified granting Appellant’s motion to

strike. Id. at 4-5.

      Rule 1147 provides as follows.

                                       -7-
J-A15029-15



           Rule 1147. The Complaint

           (a) The plaintiff shall set forth in the complaint:

                 (1) the parties to and the date of the
                 mortgage, and of any assignments, and a
                 statement of the place of record of the
                 mortgage and assignments;

                 (2) a description of the land subject to the
                 mortgage;

                 (3) the names, addresses and interest of the
                 defendants in the action and that the present
                 real owner is unknown if the real owner is not
                 made a party;

                 (4) a specific averment of default;

                 (5) an itemized statement of the amount due;
                 and

                 (6) a demand for judgment for the amount
                 due.

Pa.R.C.P. 1147(a).

     Relative to Appellant’s claim that U.S. Bank was required to plead

possession of the note, we remark that such is not required by Rule 1147.

This Court recently held that “a complaint in mortgage foreclosure does not

need to include the original promissory note.”      Bank of N.Y. Mellon v.

Johnson, --- A.3d ---, 2015 WL 4931662 (Pa. Super. 2015).         Instantly,

[U.S. Bank] included specific averments in the Complaint of Appellant’s

interest in the premises, and that the Subject Mortgage was in default with




                                     -8-
J-A15029-15


an itemization of the sums due.                U.S. Bank’s Complaint in Mortgage

Foreclosure, 6/6/12, at 1 ¶¶ 2, 5-6; see Johnson, supra.3

       Relative to Appellant’s claim that U.S. Bank was required to identify

and attach all assignments, we note that such is required by Rules

1147(a)(1) and 1019(i).          Additionally, the rules pertaining to mortgage

foreclosure actions direct that, where not “otherwise provided in this

chapter, the procedure in the action shall be in accordance with the rules

relating to a civil action.” Pa.R.C.P. 1141(b). This includes compliance with
____________________________________________
3
  In this regard, our Court has opined on the distinction between an in rem
mortgage foreclosure action and an in personam action on the note, as
follows.

              [A]n action on a promissory note and an action in
              foreclosure are two different actions….          In a
              promissory note action, an in personam judgment is
              sought. In a mortgage foreclosure action, however,
              the action is strictly an in rem proceeding. Pa.R.C.P.
              1141 provides:

                     (a) As used in this chapter [regarding
                     mortgage foreclosure,] ‘action’ means an
                     action at law to foreclose a mortgage upon an
                     estate, leasehold or interest in land but shall
                     not include an action to enforce a personal
                     liability.

              []See also [N.Y. Guardian Mortgage Corp. v.
              Dietzel, 524 A.2d 951, 953 (Pa. Super. 1987)]
              (holding that “[a]n action in mortgage foreclosure is
              strictly an in rem proceeding, and the purpose of a
              judgment in mortgage foreclosure is solely to effect
              a judicial sale of the mortgaged property”).

First Wis. Trust Co. v. Strausser, 653 A.2d 688, 693 (Pa. Super. 1995).



                                           -9-
J-A15029-15


Rule 1019(i), which directs that “[w]hen any claim … is based upon a

writing, the pleader shall attach a copy of the writing… but if the writing … is

not accessible to the pleader, it is sufficient so to state, together with the

reason, and to set forth the substance in writing.” Id. 1019(i).

      As recounted above, U.S. Bank’s complaint referenced an assignment

of the Subject Mortgage to itself, to be attached as Exhibit C, but no

attachment was filed with the Complaint. The trial court determined “[U.S.

Bank’s] Complaint clearly established a facially-sufficient claim to ownership,

by assignment, of the loan as trustee for Bear Stearns [and] that the

Complaint adequately identified the chain of assignments and the ownership

of the Subject Property’s mortgage.” Trial Court Opinion, 10/29/14, at 5.

      In support of his argument that the trial court erred in concluding no

fatal defect appeared in the record, Appellant relies on this Court’s decision

in Lupori.    Appellant’s Brief at 16.   Therein, we held that, because the

mortgage foreclosure complaint in that case “contain[ed] no mention of [an]

assignment from [the prior assignee] to Wells Fargo or any allegation that

Wells Fargo was the owner of the Luporis’ mortgage, the complaint d[id] not

comply with Rule 1147(a).” Lupori, supra at 922 (emphasis added). By

contrast, this Court has held that Rule 1147(a) “does not require that a

party have a recorded assignment as a prerequisite to filing a complaint in

mortgage foreclosure.”    U.S. Bank, N.A. v. Mallory, 982 A.2d 986, 991

(Pa. Super. 2009).    Unlike Wells Fargo in Lupori, in Mallory, U.S. Bank


                                     - 10 -
J-A15029-15


alleged it was the mortgage holder. Additionally U.S. Bank alleged it was “in

the process of formalizing an assignment” of the mortgage. Id. at 992. In

light of this averment, we held the complaint also complied with Rule 1019

as a sufficient explanation why the writing was not attached. Id. at 993.4

       Instantly, we conclude that Appellant’s reliance on Lupori is inapt.

U.S. Bank alleged in its Complaint that it was “the real party in interest” by

virtue of an assignment.         U.S. Bank’s Complaint in Mortgage Foreclosure,

6/6/12, at 1 ¶3. The pleadings were sufficient to place Appellant on notice

that U.S. Bank was a real party in interest and any dispute of the same

could have been challenged by Appellant and sufficient proof thereof

required. See Mallory, supra.5

____________________________________________
4
  We note our discussion is limited to the facial adequacy of the pleadings in
the context of a motion to strike a default judgment. As this Court has
noted, Mallory does not excuse a plaintiff from the requirement to prove
such allegations in order to prevail in a contested mortgage foreclosure
case. JP Morgan Chase, N.A. v. Murray, 63 A.3d 1258, 1263 (Pa. Super.
2013).   In his argument however, Appellant conflates requirements of
pleading with requirements of proof. Appellant’s Brief at 17. “[U.S. Bank] in
its Complaint also misrepresented its status as assignee of the original
lender, and [the t]rial [c]ourt abused its discretion in admitting this
misrepresentation as true fact.” Id. As noted by the trial court, such
argument ignores the fact that in considering a motion to strike, it is “limited
to review of the record at time of judgment.” Trial Court Opinion, 10/29/14
at 5; see Lupori, supra at 920-921.
5
  Appellant also conflates remedies potentially available through a petition to
open a default judgment, which he did not file in this case. Appellant’s Brief
at 22. For example, in Atlantic Credit and Finance, Inc. v. Giuliana, 829
A.2d 340 (Pa. Super. 2003), appeal denied, 843 A.2d 1236 (Pa. 2004), the
plaintiff filed a complaint in debt collection, alleging it was “the purchaser of
the account” from the original creditor, but did not attach, inter alia,
(Footnote Continued Next Page)

                                          - 11 -
J-A15029-15


      Further, Appellant’s insistence that U.S. Bank’s failure to attach the

latest assignment renders the default judgment void is erroneous.         See

Appellant’s Brief at 25.

             [U.S. Bank] has not plead [sic] all assignments as
             required by 42 Pa. R.C.P. 1147 and has not provided
             any proof of valid assignment. [U.S. Bank] is not a
             “holder” of the promissory note with power to bring
             action and failed to plead holder status.          It is
             apparent from the record that [U.S. Bank] could not
             bring [a] foreclosure action against Appellant and
             could not be awarded default judgment because
             [U.S. Bank] is not a real party in interest and had no
             legal standing to initiate action in the first place.
             Therefore, [the t]rial [c]ourt did not have jurisdiction
             to enter judgment in this case and Prothonotary did
             not have authority to enter default judgment on the
             docket.

Id.

                       _______________________
(Footnote Continued)
evidence of an assignment pursuant to Rule 1019(i). Giuliana, supra at
341. After Atlantic Credit and Finance obtained a default judgment, Giuliana
filed a petition to open judgment, together with a contemporaneous set of
preliminary objections to the deficiencies in the complaint. Id. On appeal
from the trial court’s denial of a petition to open judgment, we noted the
elements a petitioner is required to establish to open a judgment are “(1)
promptly file a petition to open the default judgment, (2) show a meritorious
defense, (3) provide a reasonable excuse or explanation for its failure to file
a responsive pleading.” Id. at 342, quoting Penn-Delco Sch. Dist. v. Bell
Atl.-Pa., Inc., 745 A.2d 14, 17 (Pa. Super. 2000), appeal denied, 795 A.2d
978 (Pa. 2000). We then held Giuliana had established those elements and
Atlantic Credit and Finance’s failure to attach the document was fatal to the
claims raised in its complaint. Id. at 344-345.

       Instantly, by arguing that the failure to attach the averred assignment
in this case is a fatal defect rendering the judgment void ab initio, Appellant
presumably seeks to avoid establishing the timeliness of his challenge to the
default judgment, the establishment of a meritorious defense, and an excuse
for failing to file a responsive pleading. See Oswald, supra.


                                           - 12 -
J-A15029-15


      Any failure to allege a proper assignment of the Subject Mortgage

implicates U.S. Bank’s standing to maintain the foreclosure action.        See

Murray, supra at 1262. Standing is a non-jurisdictional and waivable issue.

In re Condemnation by Urban Redev. Auth. of Pittsburgh, 913 A.2d
178, 181 n.6 (Pa. 2006).     Accordingly, the default judgment in this case

would at most be voidable, and Appellant’s unexplained 30-month delay in

presenting his motion to strike would defeat his claim.

            The effect of timeliness on petitions to strike default
            judgment depends entirely upon the validity of the
            underlying judgment: If the judgment was found to
            be void … timeliness would not be a factor and the
            petition to strike would be granted. If the judgment
            was found to be voidable, timeliness would be a
            factor and the petition would be granted only if it
            was filed within a reasonable time. Finally, if the
            judgment was found to be valid and fully effective,
            the petition to strike would be denied and timeliness
            would not be a factor. There is a clear distinction
            between judgments which are simply voidable based
            upon mere irregularities and those which are void ab
            initio. The general rule is that if a judgment is
            sought to be stricken for an irregularity, not
            jurisdictional in nature, which merely renders the
            judgment voidable, the application to strike off must
            be made within a reasonable time.          Conversely,
            judgments which are void ab initio are those which
            the prothonotary was without authority to enter in
            the first place. Such judgments are not voidable,
            but are legal nullities.

Oswald, supra at 797 (internal quotation marks and citations omitted,

emphasis omitted).

      In his issue “f” Appellant claims the trial court violated his due process

rights under the State and Federal Constitutions by “failing to evaluate

                                    - 13 -
J-A15029-15


Appellant’s    claims   and   review   evidence   favorable   to   Appellant   and

unopposed by [U.S. Bank].” Appellant’s Brief at 26.

                    “Appellant has favorable evidence, which
              Appellant attempted to offer for [the t]rial [c]ourt’s
              review. [U.S. Bank] did not oppose to introduction
              of such evidence. By denying Appellant’s Petition to
              Strike and refusing to evaluate claims and review
              favorable evidence [the t]rial [c]ourt deprived
              Appellant [of his] property right to residential home
              without due process and failed to provide fair trial.”

Id.

       Appellant again misconstrues the limitations of a motion to strike. As

cited above, a motion to strike “operates as a demurrer to the record” and

does not involve the discretion of the trial court.     Lupori, supra at 920–

921.   The presentation of evidence in the context of a petition to strike a

default judgment would be improper, even if unopposed by the other party.

Id.

       Further, as explained above, Appellant has not identified any defects

on the face of the record that implicate his due process rights. He has not

identified any irregularity of notices in this matter. “Due process, reduced to

its most elemental component, requires notice.”           PNC Bank, N.A. v.

Unknown Heirs, 929 A.2d 219, 230 (Pa. Super. 2007) (citation omitted).

Rather, the face of the record reflects Appellant had notice of the mortgage

foreclosure action and the entry of the default judgment, and had full

opportunity to respond but failed to do so in a timely fashion. Accordingly,

we conclude Appellant’s due process claim is meritless.

                                       - 14 -
J-A15029-15


       In his final issue, Appellant asserts the trial court erred in refusing to

grant his motion to strike the default judgment because Chase Bank, acting

on behalf of U.S. Bank, had “unclean hands” in connection with its dealings

with Appellant. Appellant’s Brief at 31-34. We conclude this issue is waived,

as Appellant did not include this issue in his Rule 1925(b) statement. See

Appellant’s Concise Statement of Errors Complained of on Appeal, 9/15/14.

              [F]ailure[] to preserve … assertions of error by
              raising them first in the trial court, and later in a
              Rule 1925(b) statement if one is so ordered by the
              trial court, usually compel a finding of waiver. See,
              e.g., In re F.C. III, 607 Pa. 45, 2 A.3d 1201, 1211–
              12 (2010) (“Issue preservation is foundational to
              proper appellate review. Our rules of appellate
              procedure mandate that ‘[i]ssues not raised in the
              lower court are waived and cannot be raised for the
              first time on appeal.’ Pa.R.A.P. 302(a). By requiring
              that an issue be considered waived if raised for the
              first time on appeal, our courts ensure that the trial
              court that initially hears a dispute has had an
              opportunity       to    consider      the     issue.”);
              Commonwealth v. Lord, 553 Pa. 415, 719 A.2d
306, 309 (1998) (“[I]n order to preserve their claims
              for appellate review, Appellants must comply
              whenever the trial court orders them to file a
              Statement of Matters Complained of on Appeal
              pursuant to Rule 1925. Any issues not raised in a
              1925(b) statement will be deemed waived.”)

Majorsky v. Douglas, 58 A.3d 1250, 1258 (Pa. Super. 2012), appeal

denied, 70 A.3d 811 (Pa. 2013), cert. denied, 134 S. Ct. 910 (2014).6


____________________________________________
6
  Even if not waived, Appellant’s argument would fail for the same reasons
his due process argument fails, i.e., any inquiry into the facts alleging
unclean hands was “beyond the scope of review, unsupported in the record,
(Footnote Continued Next Page)

                                          - 15 -
J-A15029-15


      Based on the foregoing, we conclude Appellant’s various arguments

asserting the trial court erred in denying his motion to strike the default

judgment are waived or meritless. We conclude the record contains no fatal

defect, which would require striking the judgment entered in this case. We

discern no error by the trial court in denying Appellant’s motion to strike or

in declining to address facts or allegations not present on the face of the

record at the time of the entry of the default judgment. Consequently, we

affirm the trial court’s July 24, 2014 order.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2015




                       _______________________
(Footnote Continued)
and provided no basis for this Court to grant Appellant’s Petition to Strike.”
Trial Court Opinion, 10/29/14, at 5.


                                           - 16 -